                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION



JAMES and PHYLLIS SHAFFER,                               )
                                                         )
                 Plaintiffs,                             )       Case No. 4:18-cv-00601-NKL
                                                         )
        v.                                               )
                                                         )       SHAREHOLDER DERIVATIVE
                                                         )       COMPLAINT
HEALTH ACQUISITION COMPANY LLC,                          )
    et al.                                               )
                                                         )
                                                         )       (Jury Trial Demanded)
                 Defendants                              )
                                                         )
                        and                              )
                                                         )
HMC/CAH CONSOLIDATED, INC.                               )
A Delaware corporation,                                  )
                                                         )
                 Nominal Defendant                       )


              PLAINTIFFS’ MOTION FOR EXTENSION OF DATES IN SCHEDULING
                   ORDER AND FOR RELEASE OF THE US BANK RECORDS

        Plaintiffs move the court for an extension of the discovery schedule as to dates for 1)

discovery motions, 2) disclosure and depositions of expert witnesses, and 3) completion of

discovery. Plaintiffs request a three-month extension of each such date. The ground for this

motion is that it is literally impossible for Plaintiffs to meet the current schedule in light of the fact

they have received essentially no discovery to date notwithstanding that the case is now almost

four months past the Rule 26f meeting. Given the amount of discovery to be done, Plaintiffs

believe that a three-month extension is necessary.

        Plaintiffs also request release to them of the U.S. Bank records. Those records are essential

to Plaintiffs’ case and it is apparent Plaintiffs cannot obtain them from Defendants.



             Case 4:18-cv-00601-NKL Document 51 Filed 03/11/19 Page 1 of 2
       Counsel for Defendants has advised counsel for Plaintiffs that he has no objection to the

extension of the scheduling order requested in this motion. Counsel for Defendants has been asked

several times for his position on the US Bank records and in Defendants’ memorandum filed today

it is apparent Defendants continue to object to release of those records.

               This motion is supported by the accompanying suggestions.



                                      Respectfully submitted,

                                      Wood Law Office

                                      By      /s/ C. Brooks Wood
                                              C. Brooks Wood, Mo. Bar 24077
                                              1600 Genesee St., Ste. 455
                                              Kansas City, MO 64102
                                              Telephone: 816-469-5005
                                              bwood@bwoodlawllc.com

                                              ATTORNEY FOR PLAINTIFFS



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, the foregoing document was filed electronically

with the Clerk of the Court using the CM/ECF system with a copy to thereby be furnished to all

counsel of record.


                                              /s/ C. Brooks Wood
                                              Attorney for Plaintiffs




          Case 4:18-cv-00601-NKL Document 51 Filed 03/11/19 Page 2 of 2
